Spencer, Ch. J. delivered the opinion of the Court;
It does not appear that any deed was given by Gardiner to Gilbert, nor whether Gilbert occupied the land, nor what the entire price of the land was. It may fairly be presumed,that the consideration for the land exceeded the payments made, from the fact that no deed was given, and that the witness speaks of the payments as being made towards the land. In the case of Schaghticoke v. Brunswick, (14 Johns. Rep. 260.) we decided, that the mere contract for the purchase of an estate, was not sufficient for the acquiring a settlement by this mode, and that, although the statute makes use of the term purchaser, it necessarily implies that a title must be given. In the case of Whitestown v. Constable, (14 Johns. Rep. 469.) the question, as to the kind of purchaser contemplated by the statute, came under examination again; Mr; Justice Van Ness, who delivered the opinion of the Court, explains, correctly, the meaning and intention of the statute. He says, an indefeasible equitable interest has been considered sufficient to bring the purchase within its provisions; and that he can see no reason, why an equitable interest acquired by a purchase, and payment of 75 dollars, if it be clear and indisputable, should not give a settlement under the statute $ and he seems to suppose, that the payment of the whole consideration money, although no deed was given, would be a purchase within the statute.-
Here, however, it is not shown, that the whole consideration money was paid, or that possession was taken of the purchased land; and this it was incumbent on the town of *281Paris to have proved. For aught we know, the bargain was abandoned, from the inability of Gilbert to fulfill his contract. Where there has been no title acquired, a state of facts ought to be proved, clearly showing, that the purchaser acquired a clear equitable right to have the title perfected. The statute contemplates two things; the ability of the purchaser to pay ; and his actually paying 75 dollars, in order that the payment shall acquire to the purchaser an estate or interest in lands. In this last respect, the proof is manifestly defective.
Order of Sessions reversed-.